DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 12-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "said outer surface" in line 9.  There is insufficient antecedent basis for this limitation in the claim. The Examiner has interpreted “the outer surface” to refer to an outer surface of the sheath and not “the external surface” of the head.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.	Claim(s) 1, 2, 4, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Findley, US 5,343,587.
	Findley discloses the claimed invention including an apparatus comprising a sheath made from a durable, pliable sheet material (20, VELCRO® hook material, column 3 lines 10-14; alternatively may also include cushion 18, made of sponge, column 2 lines 51-59), said sheath comprising an outer surface (outer surface of 20 having hooks) and an inner surface exposed to an inner cavity (interior of 20, cavity is space where 18 is located in Figures; alternatively cavity includes recess within 18), the inner cavity shaped and dimensioned to intimately engage the tool head (tool head 18, see Figures; sheath and tool head are intimately engaged in that they are attached, see column 2 lines 17-25 and 56-59; alternatively the tool head is 16, see Figures), said sheath covers at least 90% of the external surface of the tool head (see column 3 lines 10-14, “…the entire surface of cushion layer 18 can be covered…”; alternatively 18 and 20 cover approximately at least 90% the external surface of tool head 16), wherein the outer surface has a surface area of which at least 90% comprises a hook type of a hook-and-vane fabric fastener (all of 20 is a hook type of fastener, column 2 line 60 to column 3 line 14). Regarding claim 2, the inner surface contacts the tool head in absence of an adhesive (via any other permanent attaching method than gluing, column 2 lines 60-63; alternatively can be inserted see column 2 lines 37-48). Regarding claim 4, the head (16; or alternatively 18) has a substantially cylindrical shape (see Figures 1-2 and 4). Regarding claim 10, the apparatus includes a plurality of working accessories having a surface adapted to adhere to the hook type of a hook-and-vane fabric fastener and includes fabric touch-up rags (28, column 1 lines 56-60 and column 3 lines 15-27).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim(s) 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findley, US 5,343,587 in view of Fischer et al., EP 1872701 A1.
	Findley discloses all elements previously discussed above and also that the outer surface is substantially cylindrical in shape (see Figures). Findley teaches embodiments where the sheath (18 and 20) completely encloses tool mop head (16; column 2 lines 49-50) and can be made so that part of the sheath (18) is formed directly on the outer surface of the tool head (16) instead of being formed separately by having a slit along the length and a central hole being made (column 2 lines 38-49), however Findley fails to specifically disclose or state that the outer surface of the sheath comprises closed ends. It is noted that the outer surface of the sheath (20) can cover the entirety of the sheath (see column 3 lines 10-14, “…the entire surface of cushion layer 18 can be covered…”). 
	Fischer et al. teach a similar cleaning apparatus having a tool head (2, body) that is covered or sheathed with an outer surface with a surface area comprising a hook type of a hook-and-vane fabric fastener (5 and 7, see Figure 1, VELCRO® hook, see also English translation). Particularly regarding claims 5, the outer surface comprises a shape having closed ends (Figure 1), the hook type of a hook-and-vane fabric fastener covers the closed ends (at 7, Figure 1), and the hook type of a hook-and-vane fastener contiguously extends across the outer surface between the closed ends (at 5, Figure 1). The hook type of fastener extends to the closed ends so that cleaning fabric (14) can be secured to the ends of the body as well as the other sides (see English translation page 2).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the outer surface of the sheath of Findley to be of a shape that is closed at the ends so that the hook type of fastener covers the closed ends and contiguously across the outer surface between the closed ends, as taught by Fischer et al., so that cleaning fabric can be secured to the body at its ends as well as the other cylindrical surface of the sheath.
4.	Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findley, US 5,343,587 in view of Dewey, US 2,756,449.
	Findley discloses all elements previously mentioned above, however fails to disclose that the cavity (opening formed by sheath 18 and 20) is bordered by a rim, at least one flap extending from a first portion of the rim, and a fastener for securing the flap to a second portion of the rim, wherein the first and second portions are spaced from one another.
	Dewey teaches a similar device to Findley in that there is a cylindrical tool head (18, Figure 2) with a sheath (comprises 20 and 28) having a cavity (cavity is the space tool head 18 occupies, see Figure 3), the sheath further includes that the cavity is bordered by a rim (32), at least one flap extending from a first portion of the rim (flap 30 that has snaps 36, Figure 2), a fastener for securing the flap to a second portion of the rim (snaps 36 secure to 38 which is on a second portion of the rim, or alternatively the fasteners are each half of 32 that are located on the first and second portions and secure the flaps), wherein the first and second portions are spaced apart from one another (Figures 2-3). By using flaps, the entire tool head is enclosed by the sheath (Figure 1; column 2 lines 59-62). Regarding claim 9, a surface treatment element (26) extends contiguously over the at least one flap (see Figures 2-3).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Findley by providing a rim bordering the cavity, at least one flap extending from a first portion of the rim, and a fastener for securing the flap to a second portion of the rim, as taught by Dewey, so that the sheath is fully enclosing the tool head and is secured in place.
5.	Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Findley, US 5,343,587 in view of Dewey, US 2,756,449.
	Findley discloses the claimed invention including a cleaning kit capable of cleaning windows comprising at least one handle-mounted, three-dimensional working head having an external surface (head 16 with an external surface, mounted to handle 12 and 14; see Figure 1), a sheath shaped and dimensioned to intimately engage over the head (sheath comprises 18 and 20, see Figure 1), the sheath while in an open configuration comprises an open cavity intimately engaged by the head (cavity of 18 that engages the head 16 directly, see Figures 1-2), the sheath covers at least 90% of the external surface (Figures 1-2 an 4), and the sheath comprises an outer surface having a surface area which at least 90% comprises a hook type of a hook-and-vane fabric fastener (all of 20 is a hook type of fastener, column 2 line 60 to column 3 line 14). Findley fails to disclose that the sheath comprises at least one pliable flap movable between an open configuration and a closed configuration and at least one fastener for securing the flap in a closed configuration.
	Dewey teaches a similar device to Findley in that there is a cylindrical tool head (18, Figure 2) with a sheath (comprises 20 and 28) having a cavity (cavity is the space tool head 18 occupies, see Figure 3), the sheath further includes at least one pliable flap  movable between an open configuration and a closed configuration (one flap 30 has snaps 36, Figure 2) and a fastener for securing a flap in a closed configuration (snaps 36 fasten with 38, or the fasteners are each half of 32 that are located on the first and second portions and secure the flaps, see Figures 2-3). By using flaps, the entire tool head is enclosed by the sheath (Figure 1; column 2 lines 59-62). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sheath of Findley by providing at least one flap movable between an open configuration and a closed configuration, and a fastener for securing the flap in a closed position, as taught by Dewey, so that the sheath is fully enclosing the tool head and is secured in place.


6.	Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesler, US 6,973,695 in view of Findley, US 5,343,587.
	Nesler discloses the claimed invention including a method for cleaning a window (12, Figures 1-2) including the steps of selecting a handheld tool (10, column 7 lines 5-6) having a head of a given shape and an external surface (22, see Figures), selecting a pliable sheath (24, column 5 lines 57-61), the sheath having a surface area of which at least 90% comprises a hook type of a hook-and-vane fabric fastener (VELCRO® hook, column 5 lines 59-61), attaching the head to a rear side of the sheath (column 5 lines 57-59) and securing the sheath to the head whereby the sheath covers at least 90% of the external surface (removably coupled, column 5 lines 57-59, Figures 3-4), adhering a first working accessory to the outer surface (14, column 6 lines 9-23 and column 8 lines 20-22), contacting the first working accessory to the window (column 7 lines 5-6, Figures 1-2), removing the first working accessory from the head (such as the working accessories are removably coupled, column 6 lines 9-11), adhering a second working accessory to the outer surface (column 6 lines 14-28), and contacting the second working accessory to the window (column 6 lines 14-28, Figures 1-2). Nesler does not disclose that the sheath has a cavity allowing for the step of inserting the head into the cavity, but does reflect that the head (22) can include other shapes to adapt to a surface to be cleaned (column 7 lines 46-50, column 8 lines 4-7).
	Findley discloses all previous elements previously discussed above, including that a sheath (18 and 20) has a cavity (in the manner it has a cavity where it receives the head 16) that corresponds to the cylindrical shape of the tool head (see Figures) that is inserted into the cavity (column 2 lines 46-50). The cylindrical shape of Findley is beneficial in that the head completely enclosed so that there are no exposed structures or corners that could scratch surrounding surfaces in use (column 1 lines 64-67).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the shape of the sheath and the head of Nesler so that the sheath includes a cavity so that there is a step of inserting the head into the cavity, as taught by Findley, so as to provide a sheath that encloses the head so that there is not any exposed head structure that could scratch or mar a surrounding surface when the device comes into contact with a window.
7.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesler, US 6,973,695 and Findley, US 5,343,587 as applied to claim 12 in view of Rekola, WO 2014/102448.
	Nesler and Findley disclose all elements previously disclosed above, however fail to disclose further steps of removing the second working accessory from the head, wrapping a fabric rag to the head, and contacting the rag to the window.
	Rekola teaches that it is known in the method of cleaning a window (page 4 lines 3-7) to include steps of adhering a first working accessory to an outer surface of a tool head (one cloth 60), contacting the first working accessory to the window (washing, page 9 lines 26-27), removing the first working accessory from the head (by replacing, page 9 lines 27-28), adhering a second working accessory to the outer surface of the head (drying cleaning cloth, page 9 line 28), and contacting the second working accessory to a window (page 9 line 28; see also page 4 lines 2-7). Regarding claim 13, the method also comprises the steps of removing the second working accessory from the head (at the end of drying, page 9 line 28), wrapping a fabric rag to the head (another one from a set of cloths, page 5 line 35 to page 6 line 3), and contacting the rag to the window (to clean another window or cleaning operation, page 5 line 35 to page 6 line 3, Figure 4).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method for cleaning a window of Nesler and Findley to additionally include the steps of removing the second working accessory from the head, wrapping a fabric rag to the head, and contacting the rag to the window, as taught by Rekola so that a user can continue to use the tool with a set of cleaning cloths of different textures or colors as often as necessary to appropriately complete the cleaning tasks of the household.
8.	Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nesler, US 6,973,695, Findley, US 5,343,587, and Rekola, WO 2014/102448 as applied to claim 13 in view of Dewey, US 2,756,449.
	Nesler, Findley, Rekola, and Dewey each disclose all elements previously discussed above. Regarding claim 16, Reokola includes a method step of removing the sheath from a head (page 5 line 35 to page 6 line 3, and page 9 lines 26-28) and it is well known to machine wash a sheath of fabric. Pertaining to claims 14-15, none of Nesler, Findley, and Rekola do not disclose a method for cleaning that includes a step of securing the sheath to the head using a fastener disposed upon a flap of the sheath, folding the flap across the cavity. 
	Dewey, as discussed above, disclose a step of attaching a sheath (20 and 30) to a tool head (18) by using a fastener (36 or 38) disposed upon a flap (30) of a sheath to enclose the head completely (Figures 1 and 3; column 2 lines 59-62). Regarding claim 15, the method includes folding over the flap across the cavity (column 2 lines 55-62). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of cleaning of Nesler, Findley, and Rekola to include a step of securing the sheath to the tool head by using a fastener disposed upon a flap of the sheath and folding the flap across the cavity, as taught by Dewey, in order to secure the sheath to the head so that the head is enclosed fully within the sheath.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Laura C Guidotti whose telephone number is (571)272-1272. The examiner can normally be reached typically M-F, 6am-9am, 10am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        



lcg